Citation Nr: 0522278	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-12 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of non-displaced fracture of the left hemi-pelvis.

2.  Entitlement to service connection for bilateral hip 
disability on a direct basis or, alternatively, as secondary 
to service connected residuals of non-displaced fracture of 
the left hemi-pelvis.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An August 1999 RO decision denied claims for 
an increased rating for left hemi-pelvis disability, service 
connection for lumbar disability, and entitlement to TDIU.  
In February 2002, the RO denied a claim for service 
connection for bilateral hip disability as secondary to 
service connected left hemi-pelvis fracture.  The case was 
before the Board in November 2003 at which time the Board 
rephrased the issues on the title page to reflect a theory 
advanced by the veteran's representative that the veteran's 
left and right hip disabilities may have resulted from in-
service injury.  See Schroeder v. West, 212 F.3d 1265 
(Fed.Cir. 2000) (VA must consider all theories of entitlement 
for service connection for the same underlying disorder as a 
single 'claim.')  In a July 2005 decision, the Board granted 
service connection for lumbar spine disability, and remanded 
the remaining issues to the RO for additional development.

In a March 2005 rating decision, the RO assigned an initial 
10 percent evaluation for degenerative arthritis and 
degenerative disc disease of the lumbosacral spine effective 
January 28, 1999.  The veteran has not appealed the initial 
evaluation assigned for this disability, and the issue is no 
longer before the Board.  A March 2005 supplemental statement 
of the case (SSOC) continued the denials on the remaining 
claims.  In August 2005, the Board granted the veteran's 
motion to advance his case on the docket pursuant to 
38 C.F.R. § 20.900(c).




FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's non-displaced fracture of the left hemi-pelvis has 
healed without residual disability.

2.  The preponderance of the evidence demonstrates that the 
veteran's bilateral hip disability, status post arthroplasty 
with degenerative arthritis, first manifested many years 
following his discharge from active service, is not causally 
related to event(s) in service and was not caused or 
aggravated by service connected residuals of non-displaced 
fracture of the left hemi-pelvis.

3.  The veteran holds a 10 percent rating for service 
connected degenerative arthritis and degenerative disc 
disease of the lumbar spine, and a noncompensable rating for 
service connected residuals of non-displaced fracture of the 
left hemi-pelvis..  He has a combined 10 percent rating for 
service connected disability.

4.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
residuals of non-displaced fracture of the left hemi-pelvis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003-5010, 5299-5295 (2004).

2.  Bilateral hip disability with arthritis was not incurred 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to service connected non-
displaced fracture of the left hemi-pelvis.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.310 (2004).

3.  The schedular criteria for a TDIU rating have not been 
satisfied and referral to the Director of Compensation and 
Pension for extraschedular consideration of TDIU is denied.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran seeks entitlement to service connection bilateral 
hip disability on a direct basis or, alternatively, as 
secondary to service connected residuals of non-displaced 
fracture of the left hemi-pelvis.  He also seeks to establish 
a compensable evaluation for residuals of non-displaced 
fracture of the left hemi-pelvis and entitlement to TDIU.

The veteran's service medical records reflect that he 
underwent an extensive hospitalization in May 1944 after 
being struck by a municipal bus.  He was treated for 
"extreme" multiple injuries which included a concussion, 
injury to the chest and rib areas, and fracture of the left 
pelvis.  His injury to the left hip, diagnosed as a simple 
fracture of the pelvis at the acetabulum, was manifested by 
pain on movement of the left hip with only slightly active 
movement of the hip.  An October 1944 hospitalization record 
noted his complaint of "vague pain in back," but x-ray 
examination of the lower thoracic and upper spine was 
negative.  A January 1945 x-ray examination was interpreted 
as showing "[n]o x-ray evidence of fracture of pelvis."  
His March 1946 separation examination noted a past history of 
simple fracture of the pelvis.  He had a military 
occupational specialty as a military policeman.

The evidence of record next includes a July 1948 examination 
report from John Thornton, Jr., M.D.  The veteran reported 
his history of injury to the pelvis and ribs and "[e]ver 
since that time he has had pain and soreness in the back in 
the region of the lower chest posteriorly on both sides but 
more on the right side."  His examination was significant 
for slight limitation of lateral flexion to the right in the 
dorsal region, slight prominence of the ninth dorsal 
vertebra, and slight muscle spasm of the right paraspinous 
muscles.  He was given an impression of "[p]ossible old 
injury to the lower dorsal spine."

A VA hospitalization in June 1951 again reflected the 
veteran's report of soreness of the right lumbar area 
following his in-service accident.  He was assessed with a 
"[p]robable lumbosacral sprain."

By means of a rating decision dated August 1951, the RO 
granted service connection for residuals of simple fracture 
of the left pelvis, and assigned an initial non-compensable 
rating.

Thereafter, VA hospitalization records in December 1956 and 
November 1957 did not report any symptomatology related to 
the hips.  Clinic records from Drs. Warmbrod and Thomas, for 
the time period from 1973 to 1988 were negative for reported 
hip symptomatology.  In August 1989, he reported the 
following history regarding his back and bilateral hip pain:

"[The veteran] gives a history of 30 or so years 
with back trouble.  It is the sort of thing that 
would get him down.  He can hardly walk.  He would 
like to go see a chiropractor or lie in bed.  He 
would take some heat to his back and it would 
usually get better.  It has been primarily his 
back.  However the last couple of years he has 
developed increasing hip discomfort in both 
hips." 

A December 1989 hospitalization record from Jackson-Madison 
County General Hospital reflects the veteran's report of a 
"30-year-history of difficulty with his back, the sort of 
thing that would come and go, frequently get him down for a 
day or two, where he could hardly walk, and then would get 
better."  A physical examination work-up revealed 
degenerative changes of the lumbar spine and discs.  An x-ray 
examination of the pelvis and both hips demonstrated advanced 
degenerative joint disease involving the left hip, and 
moderate degenerative joint disease of the right hip.  There 
were no destructive lesions about either hip.  Later that 
month, he underwent a lumbar laminectomy of L3 and L4 with 
cauda equina decompression.

A November 1990 clinic visitation with Dr. J. Craig reported 
the veteran's complaint of bilateral hip pain requiring 
constant use of a cane.  His physical examination was 
significant for marked stiffness in both hips with limitation 
of motion.  X-ray examination revealed marked degenerative 
changes in both hips.  He underwent a total hip replacement 
on the right in February 1991.  An x-ray examination of the 
left hip in February 1992 revealed significant osteoarthritis 
of the left hip with loss of joint space, cysts in the head, 
sclerosis of the head and cysts in the acetabulum.  In March 
1992, he underwent a total hip replacement arthroplasty of 
the left hip with intermedics prosthesis.  He was given a 
microscopic diagnosis of severe osteoarthritis of the femoral 
head with collapse and intramedullary scarring.  In April and 
October 1996, he reported recent traumatic injury to the left 
hip with subsequent pain in the left hip and groin area.  He 
had additional symptoms of left hip popping and pain in the 
left thigh with x-ray examination demonstrating scalloping 
around the femoral stem.  His assessments included loosening 
femoral component of left hip prosthesis, trochanteric 
bursitis and possible osteolysis of both prosthesis.  In 
April 1999, his lumbosacral spine was noted as quite stiff 
with an inability to touch toes very well.

On VA spine examination in June 1999, which included review 
of the claims folder, the veteran requested service 
connection for lumbar spine and hip disability that he 
related to his in-service motor vehicle accident.  He 
reported being 75-years in age with continuity of back pain 
since his discharge from service.  He had an unsuccessful 
back surgery performed in 1989 with subsequent symptoms of 
occasional left lower extremity paresthesias and numbness 
below the knee.  He also reported being diagnosed with 
bilateral hip arthritis with a history of bilateral total hip 
arthroplasty.  He used a cane and was mainly a household 
ambulatory due to pain in the lumbar spine and both hips.  He 
had been employed by the Tennessee Wildlife Resources Agency 
for 30 years, and served as a mail carrier for approximately 
six months but discontinued employment due to back pain.  His 
physical examination resulted in diagnoses of severe lumbar 
spondylosis and "bilateral total hip arthroplasties, 
painful, left worse than right."  The examiner also offered 
the following impression:

This gentleman has bilateral total hip 
arthroplasties which are painful with hip range 
of motion.  He reports that most of his pain is 
from his lumbar spine which has severe 
spondylosis.  There is no history in the medical 
record of any lumbar spine fracture, but he did 
report lumbar pain and symptoms beginning in 1944 
and hospitalization in 1951.  His current 
degenerative lumbar spine condition is not 
related to fracture but could be related to the 
lumbar spine injury sustained in the bus accident 
in 1944.  The previous report having simple 
fracture of the left hemipelvis is not seen on x-
ray, and the relationship of this to the back 
pain or hip arthritis is uncertain.

An October 1999 statement from Clarey R. Dowling, M.D., 
stated as follows:

[The veteran] has been a regular patient of mine 
since back in the late 1980's.  He has had 
significant problems with both hips and his back.  
I have referred him to both orthopedic and neuro 
surgeons.  He has had back surgery in 1989, both 
hips have been operated on, one in 1991 and the 
second replaced in 1993.  He had a significant 
pelvic fracture back in the 40's when he was in 
the service and he states that he has been having 
trouble with his back since back then.  In my 
opinion, with the records that I have, it is 
impossible to say whether this accident that he 
had in the 40's was the cause or was not the cause 
of his current back trouble.  He has certainly 
developed some osteoarthritis over the years which 
could have been aggravated by the initial accident 
but I cannot say with any degree of certainty.

An October 1999 statement from H. Glenn Barnett, M.D., stated 
as follows:

[The veteran] has been a patient of mine, 
undergoing a laminectomy at L3 and 4 in 1989 for 
spinal stenosis and cauda equina compression.  He 
has had some relief of his bilateral hip and leg 
pain since then, but has not been totally 
relieved.  He, apparently by history, was injured 
in an automobile accident when he was struck 
while waiting for a bus on a corner in San Diego, 
while in the Marine Cor[ps] on his way to the 
base.  He awoke in the hospital and had a 
concussion, had fractured ribs, and had an injury 
to his back.  Subsequently, two years later was 
discharged from the Marine Cor[ps].  He has had 
back pain on and off since then, seeing Dr. 
Thornton in Dyersburg in 1948, and being treated 
at the VA Hospital in 1951 and being fitted with 
a back brace.  He has down played his back pain 
over the years because he had a job that he 
enjoyed and wanted to keep, but subsequently had 
to have surgery done in 1989.  He is now seeking 
VA benefits to help him with medication costs and 
things that nature.  He feels that his back 
problem is related to the initial injury, and 
certainly an injury of this sort could have 
precipitated the onset of back pain and 
degenerative changes that resulted in the need 
for surgery in 1989.

I would support [the veteran] in his request for 
VA benefits referable to the accident that 
occurred in 1944.

A December 1999 statement from James T. Craig, M.D., stated 
as follows:

[The veteran] was seen today.  [The veteran] has 
had a long history of problems with his back.  I 
have done bilateral total hips on him in the past 
and he now has some loosening of his left 
prosthesis but his main problem recently has been 
that of pain in his back.  He states that he was 
injured in 1944, he was struck by a bus and he 
was unconscious at that time.  He does not 
remember a lot about the accident.  He had a 
concussion, he had a fractured pelvis, he had 
fractured ribs and he hurt his back at that time.  
This was 1944 and he did not have to go over seas 
because he spent time in the hospital off and on 
at that time for about six months and has been 
readmitted to the VA Hospital sometime in 1946, 
1947 or 1952, somewhere along in there, for 
problems of his back as well.

My examination of [the veteran] reveals that he 
is quite stiff in his spine.  He has normal 
reflexes in his lower extremities and he does not 
have any evidence of neurological deficit, but 
does have significant change in his x-rays of 
degenerative disc disease and degenerative 
arthritis of the lumbosacral spine.

In my opinion, the injury as he describes it in 
1944 certainly is a probable cause of this 
condition in his back as he has at this time.  An 
injury such as he described is certainly an 
etiology of this type of problem.

In June 2000, Dr. Craig provided the following opinion:

[The veteran] has had bilateral hip replacements.  
He also has a history of low back pain which he 
has had for a number of years.  He relates this to 
an accident in 1944 while in the service in 
California.  He was struck by a bus and had a 
fractured pelvis and had other injuries and he 
spent a good deal of time in the hospital at that 
time.

He has continued to have problems with his low 
back and he is having problems with his hips now 
as well.

In my opinion, the injuries the [the veteran] 
sustained in 1944 as likely as not, could be a 
cause for his low back pain that he is having now 
and for the fact that he had degenerative 
arthritis of the hips.

By decision dated November 2003, the Board granted the 
veteran's claim for service connection for lumbar spine 
disability. 

In January 2005, the veteran underwent VA examination with 
benefit of review of his claims folder.  He reported 8/10 
pain in his hips and back with ambulation.  His pain was 
almost relieved when in a sitting or supine position.  He was 
on Darvocet chronically for pain control.  He was able to 
walk 50 yards with a combination of a cane and walker.  He 
was easily fatigued with shortness of breath when walking 50 
yards which he attributed to a cardiovascular condition.  He 
denied symptoms such as bladder problems, bowel problems, or 
radiating symptoms below his knees down to his lower 
extremities.  On physical examination, the veteran walked 
with a cane in his right hand and a very deliberate and slow 
gait.  He had a somewhat flexed posture at the lower lumbar 
spine.  He was able to stand under his own power.  
Examination of the right hip demonstrated flexion to just 
over 90 degrees, internal rotation of 5-10 degrees, and 
external rotation of 15 degrees.  He had negative straight 
leg and Stinchfield tests, but displayed some hamstring 
tightness.  He had a well-healed, non-tender core approach 
incision.  There was some diminished 1+ patella and Achilles 
reflexes with report of dysesthesias below the level of his 
knee and L5-S1 distributions.  He was able to dorsiflex his 
foot and plantar flex 4+/5, but his strength was diminished 
3+/5 with somewhat diminished proprioception.  Examination of 
the left hip demonstrated flexion to about 80 degrees, 
internal rotation to neutral, and external rotation of 10 
degrees.  He had negative straight leg and Stinchfield tests, 
but displayed some hamstring tightness.  His toes were 
downgoing with 3+/5 extensor hallucis longus (EHL) strength 
and 4+/5 dorsiflexion and plantar flexion.  He had some mild 
parathesias in the L5-S1 distributions.  He had a well-
healed, non-tender core approach incision.  He was also non-
tender to lateral compression and AP compression of his 
pelvis.

The VA examiner then offered the following comprehensive 
review of x-ray examination with diagnosis:

LABORATORY DATA:  X-rays AP pelvis, as well as AP 
and lateral of bilateral hips show significant 
arthritis of the SI joints bilaterally with what 
appears to be some near complete fusion of the SI 
joints ankylosed on the left side.  On the right 
side he does have a right total hip arthroplasty 
and the socket appears to have some mild 
osteolysis and is otherwise in good position.  The 
femoral component, however, has a lesser troc and 
even distally has some ballooning at the distal 
tip which has fallen into some varus alignment 
with some lucency around the distal and possibly 
with some spot welding.  There is also some 
reinforcement of the calcar on the right side.  
The left side has a significant protrusion 
deformity with a high hip center and the top is 
almost nearly horizontal in terms of abduction 
alignment and nearly no antiversion.  He had 
complete abutment of the greater trochanter on the 
lateral edge of the acetabulum.  There is no 
significant osteolytic change, however, and 
otherwise no other significant deformities are 
noted.  There does appear to be an abnormality of 
the inferior ramus, however, what this is 
attributable to radiographically is difficult to 
discern.  AP and lateral of bilateral hips, left 
hip prosthesis below and more likely healed para-
prosthetic femur fracture.  The right side has a 
non-cemented component with some distal loosening 
possibly a spot well formation.

ASSESSMENT:  Bilateral hip total arthroplasty with 
protrusion deformity on the left status post para-
prosthetic femur fracture with a revision to long 
stem prosthesis.  There is no significant evidence 
by x-ray or a clinical exam that the patient's 
pain is coming from his hips.  On pressing he 
reports most of his pain is in his buttock area 
although it is not radiating in nature, which is 
certainly more clinically suspicious for lumbar 
stenosis.  He does have significant amount of 
deformity of his left acetabular component as well 
as some possible loosening of his right femoral 
component, however, his history is not really 
consistent with thigh pain that you would expect 
or groin pain that would be more attributable to 
pain within his hips themselves.

To address the DeLuca provisions, the patient's 
pelvic injury is really at this point 
radiographically difficult to discern.  Today he 
comes in and he is status post total hip 
arthroplasty x2 and although there is some 
malalignment of the components and possible 
loosening, his complaints they really do not 
appear to be originating from his hip joints and 
are more consistent with lower back pain.  It is 
as likely as not that his back pain is as a result 
of his age and age related changes as it is that 
they were initiated by any injury while in the 
service and similar case deterioration of his hips 
and necessitation of total hip arthroplasty once 
again are just as likely as not attributable to 
age related osteoarthritic changes as they are to 
any traumatic problem.

In a March 2005 rating decision, the RO assigned an initial 
10 percent evaluation for degenerative arthritis and 
degenerative disc disease of the lumbosacral spine effective 
January 28, 1999.

II.  Applicable law and regulation

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

A.  Increased rating - fracture of left hemi-pelvis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

Degenerative or traumatic arthritis, substantiated by x-ray 
examination, will be rated on the basis of limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  A minimum 10 percent rating will be 
provided where there is painful but noncompensable limitation 
of motion of the affected part.  Id.

The RO has provided a noncompensable rating for residuals of 
non-displaced fracture of the left hemi pelvis under 
Diagnostic Code 5299-5295.  VA's Schedule for Rating 
Disabilities does not contain specific criteria for rating 
the veteran's specific disability.  As such, the RO has rated 
this disability as analogous to a lumbosacral strain under 
Diagnostic Code 5295.  See generally 38 C.F.R. § 4.20 (2002) 
(analogous ratings for unlisted conditions).

The medical evidence in this case demonstrates that there has 
been no x-ray evidence of the pelvic fracture since January 
1945.  The veteran claims current symptoms of left hip 
painful motion that he attributes to service connected 
origin.  As reflected in the medical records, the 
determination of his residuals of non-displaced fracture of 
the left hemi pelvis is complicated by the fact that he 
underwent a total left hip replacement with intermedics 
prosthesis in March 1992.  At that time, a microscopic 
evaluation demonstrated severe osteoarthritis of the femoral 
head with collapse and intramedullary scarring.  His private 
physician has attributed his current left hip symptoms to the 
left hip replacement with degenerative changes, and has 
opined that such disability is related to in-service events.  
That issue is subject to an issue of service connection 
addressed in part B of this decision.  

The private examiners, however, have not attributed any 
current symptoms of the veteran's left hip as emanating from 
the service connected non-displaced fracture of the left hemi 
pelvis.  VA examination in January 2005 opined that the 
veteran's pelvic injury was radiographically difficult to 
discern as a result of the surgical history, that the 
degenerative changes of the left hip were just as likely as 
not attributable to age related osteoarthritic changes, and 
that the veteran's current pain complaints did not appear to 
be originating from his hip joint.  As indicated above, there 
is no radiographic evidence of residuals of the non-displaced 
fracture of the left hemi pelvis, to include arthritic 
changes at the fracture site.  On this evidence, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran's non-displaced fracture of the left hemi-
pelvis has healed without residual disability.  In such a 
situation, VA regulations provides for a zero percent 
evaluation to be assigned.  38 C.F.R. § 4.31 (2004).

In so holding, the Board has deemed the veteran as competent 
to describe his left hip symptoms such as painful motion.  
38 C.F.R. § 3.159(a) (2004).  However, he is not shown to 
possess the requisite medical training to attribute such 
symptoms to a non-displaced fracture of the left hemi pelvis 
that has not been radiographically visible since 1945.  Id.  
The objective medical evidence and opinion in this case 
establishes that his service connected non-displaced fracture 
of the left hemi-pelvis has healed without residual 
disability.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).  See generally Mittleider v. West, 11 Vet. App. 181 
(1998) (Where it is not possible to distinguish between the 
effects of service connected and non-service connected 
disability, VA regulations at 38 C.F.R. § 3.102 dictate that 
reasonable doubt be resolved in the veteran's favor by 
attributing the effects to the service connected disability).

B.  Service connection - bilateral hip disability

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  Arthritis is 
listed as a chronic disease subject to presumptive service 
connection.  38 C.F.R. § 3.309(a) (2004).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id

The veteran's service medical records show that he was 
diagnosed with a simple fracture of the pelvis at the 
acetabulum after being struck by a bus in May 1944.  He had 
initial symptoms of pain on movement of the left hip with 
only slightly active movement of the hip.  An x-ray 
examination in January 1945 was interpreted as showing "[n]o 
x-ray evidence of fracture of pelvis."  His March 1946 
separation examination noted a past history of simple 
fracture of the pelvis with no symptomatology of either hip 
noted.  Post-service, there has been no radiologist 
interpretations acknowledging x-ray evidence of fracture of 
pelvis.  There is no ex-ray evidence of degenerative changes 
of either hip within the one year period following the 
veteran's discharge from service.

In relevant part, an August 1989 clinic record first recorded 
the veteran's complaint of bilateral hip pain that had 
developed over "the last couple of years."  An 
investigation into his complaints resulted in a December 1989 
x-ray examination wherein the radiologist found advanced 
degenerative joint disease involving the left hip, and 
moderate degenerative joint disease of the right hip.  He 
later underwent bilateral hip replacements.  The veteran 
attributes the current disability of both his hips to 
traumatic injury in service.  His August 1989 history of 
recent onset of discomfort of both hips most reliably 
establishes the onset of symptomatology many years following 
his discharge from service.  See Lilly's An Introduction to 
the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declaring has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Despite the absence of in-service symptoms and continuity of 
symptomatology thereafter, the veteran has presented a June 
2000 statement from Dr. Craig opining that the veteran's 1944 
injury "as likely as not" "could be a cause" "for the 
fact that he ha[s] degenerative arthritis of the hips."  The 
radiologist interpretations have consistently described the 
arthritis in the hips as either degenerative or 
osteoarthritic in nature.  There are no interpretations that 
his arthritis is traumatic in nature.  In January 2005, a VA 
medical doctor reviewed the claims folder, to include service 
medical records and the opinion by Dr. Craig.  Upon 
examination and review of the claims folder, the VA examiner 
opined that the deterioration in the veteran's hips were 
"just as likely as not attributable to age related 
osteoarthritic changes as they are to any traumatic 
problem."  

VA is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of 
a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, the 
probative value of medical opinion is based upon many factors 
such as personal examination of the patient, knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The weight of a medical opinion may be less if ambivalent as 
to exact diagnosis, or if the examiner is not a specialist, 
fails to explain the basis for an opinion, or treated the 
claimant only briefly or for unrelated conditions.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Upon a close review of the 
record, the Board places more probative weight on the VA 
examiner's January 2005 medical opinion as it was based upon 
review of the complete record with the opinion of age related 
osteoarthritic changes being more consistent with the 
radiologist interpretations of record.  The Board finds that 
the preponderance of the evidence demonstrates that the 
veteran's bilateral hip disability, status post arthroplasty 
with degenerative arthritis, first manifested many years 
following his discharge from active service, is not causally 
related to event(s) in service and was not caused or 
aggravated by service connected residuals of non-displaced 
fracture of the left hemi-pelvis.

In so holding, the Board has considered the veteran's well-
intentioned belief that his current bilateral hip disability 
is either related to event(s) in service or proximately due 
to his service connected residuals of non-displaced fracture 
of the left hemi-pelvis.  As indicated above, he is not shown 
to possess the requisite medical knowledge necessary to 
competently speak to issues of medical diagnosis and opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  The preponderance of the evidence is 
against the claim and, as such, the benefit of the doubt rule 
does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

C.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2004).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2004).

In this case, the veteran holds a 10 percent rating for 
service connected degenerative arthritis and degenerative 
disc disease of the lumbosacral spine, and a noncompensable 
rating for residuals of non-displaced fracture of the left 
hemi-pelvis.  He has a combined 10 percent rating for service 
connected disability.  The veteran is not service connected 
for any other disability.  Under VA regulations, his combined 
10 percent rating does not meet the schedular criteria to 
render him eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, TABLE I (2004).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  The CAVC has clarified that, where a claimant 
does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b) 
and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004).  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2004).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 10% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2004).

Review of the record reveals that the veteran completed two 
years of high school before he was inducted into the 
military.  His pre-service employment included working as an 
aircraft riveter with Fisher Aircraft.  In-service his 
military occupational specialties are listed as rifle 
marksmanship instructor and military policeman.  Post-
service, he was employed as a State Conservation Officer for 
approximately 30 years.  On his VA Form 21-8940 received in 
May 1999, he listed brief occupational experience as a 
security guard at a factory, a rural mail carrier, and self-
employment performing craft work.  He last worked for an 
employer in 1983, and terminated self-employment in 1987.  He 
has attributed his inability to work "due to severe pain in 
my back and hips."  He claims that his service connected 
disability precludes him from securing and maintaining 
substantially gainful employment consistent with his 
educational and vocational experiences.  

The competent evidence of record demonstrates that the 
veteran's lumbar spine disability is currently manifested by 
painful motion due to degenerative disc and joint disease.  
There is no competent medical opinion that his lumbar spine 
disability prevents him from securing and maintaining 
substantially gainful employment.  His residuals of non-
displaced fracture of the left hemi-pelvis is asymptomatic.  
There is also no evidence which suggests that, even when 
considering his limitations and exacerbations, that some 
factor exists which takes his case outside the realm of the 
usual so as to render impracticable his 10 percent schedular 
rating.  His 10 percent rating contemplates loss of working 
time due to exacerbations, see 38 C.F.R. § 4.1, and he has 
not required any hospitalizations during the appeal period 
due to his service connected disabilities.  See 38 C.F.R. 
§ 3.321(b) (2004). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a) (2004).  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).

III.  Duty to assist and provide notice

In so holding, the Board notes that it has carefully reviewed 
the claims folder to ensure compliance with the provisions of 
the Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 
475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that RO letters dated August 2001 
and May 2004, as well as the rating decision on appeal, the 
statement of the case (SOC) and supplemental statement of the 
(SSOC), told him what was necessary to substantiate his 
claims.  In fact, the rating decision on appeal, the SOC and 
the SSOC provided him with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  RO letters dated May 1999, July 1999, August 2001, 
and May 2004 satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  There are no outstanding requests 
for VA to obtain records that the veteran has identified and 
authorized VA to obtain on his behalf.  VA has provided the 
veteran with VA examination in January 2005 based upon review 
of the claims folder that provided an etiology opinion in the 
case.  The Board finds that sufficient evidence of file 
exists to make a decision on the claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

An increased (compensable) rating for residuals of non-
displaced fracture of the left hemi-pelvis is denied.

The claim of entitlement to service connection for bilateral 
hip disability is denied.

The claim of entitlement to TDIU is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


